 

Exhibit 10.5

 

FORM 

 



Restricted Stock Agreement
under the
Whole Earth Brands, Inc.
2020 Long-Term Incentive Plan

 

Grantee: __________________________

 

No. of Shares: ____________________

 

 

 

  

This Agreement (the “Agreement”) evidences the award of ____________ restricted
shares (each, an “Award Share,” and collectively, the “Award Shares”) of the
common stock of Whole Earth Brands, Inc., a Delaware corporation (the
“Company”), granted to you, _______________________, effective as of
____________ (the “Grant Date”), pursuant to the Whole Earth Brands, Inc. 2020
Long-Term Incentive Plan (the “Plan”) and conditioned upon your agreement to the
terms described below. All of the provisions of the Plan are expressly
incorporated into this Agreement.

 

1.       Terminology. Unless otherwise provided in this Agreement, capitalized
words used herein are defined in the Glossary at the end of this Agreement or
the Plan.

 

2.       Vesting.

 

(a)       The Award Shares shall be subject to the following Restriction Period:

 

All of the Award Shares are nonvested and forfeitable as of the Grant Date and
shall be subject to the following vesting conditions: [         ]

 

(b)      Notwithstanding paragraph (a), one hundred percent of the Award Shares
will become vested and nonforfeitable as follows: [         ].

. 

(c)      Unless otherwise determined by the Administrator, none of the Award
Shares will become vested and nonforfeitable after you terminate employment or
service with the Company.

 

3.       Termination of Employment or Service.

 

(a)       Unvested Award Shares. If your employment or other service
relationship with the Company ceases for any reason, except as otherwise
specified in Section 2, all Award Shares that are not then vested and
nonforfeitable will be immediately forfeited by you and transferred to the
Company upon such cessation for no consideration. Any accrued dividends
attributable to such forfeited Award Shares shall also be forfeited if and when
the Award Shares are forfeited. You acknowledge and agree that upon the
forfeiture of any unvested Award Shares in accordance with this Section 3(a),
(i) your right to vote and to receive cash dividends on, and all other rights,
title or interest in, to or with respect to, the forfeited Award Shares shall
automatically, without further act, terminate and (ii) the forfeited Award
Shares shall be returned to the Company. You hereby irrevocably appoint (which
appointment is coupled with an interest) the Company as your agent and
attorney-in-fact to take any necessary or appropriate action to cause the
forfeited Award Shares to be returned to the Company, including, without
limitation, executing and delivering stock powers and instruments of transfer,
making endorsements and/or making, initiating or issuing instructions or
entitlement orders, all in your name and on your behalf. You hereby ratify and
approve all acts done by the Company as such attorney-in-fact. Without limiting
the foregoing, you expressly acknowledge and agree that any transfer agent for
the common stock of the Company is fully authorized and protected in relying on,
and shall incur no liability in acting on, any documents, instruments,
endorsements, instructions, orders or communications from the Company in
connection with the forfeited Award Shares or the transfer thereof, and that any
such transfer agent is a third party beneficiary of this Agreement.

 



 

 

 

4.       Restrictions on Transfer.

 

(a)       Until an Award Share becomes vested and nonforfeitable, it may not be
sold, assigned, transferred, pledged, hypothecated or disposed of in any way
(whether by operation of law or otherwise), except by will or the laws of
descent and distribution, subject to Section 9 of the Plan, and shall not be
subject to execution, attachment or similar process.

 

(b)       Any attempt to dispose of any such Award Shares in contravention of
the restrictions set forth in Section 4(a) shall be null and void and without
effect. The Company shall not be required to (i) transfer on its books any Award
Shares that have been sold or transferred in contravention of this Agreement or
the Stockholders’ Agreement or (ii) treat as the owner of Award Shares, or
otherwise accord voting, dividend or liquidation rights to, any transferee to
whom Award Shares have been transferred in contravention of this Agreement.

 

5.       Stock Certificates.

 

(a)       You are reflected as the owner of record of the Award Shares as of the
Grant Date on the Company’s books. The Company or an escrow agent appointed by
the Administrator will hold in escrow the share certificates for safekeeping, or
the Company may otherwise retain the Award Shares in uncertificated book entry
form, until the Award Shares become vested and nonforfeitable. Until the Award
Shares become vested and nonforfeitable, any share certificates representing
such shares will include a legend to the effect that you may not sell, assign,
transfer, pledge, or hypothecate the Award Shares. Any cash dividends that
become payable with respect to an unvested Award Share will be accrued and held
by the Company or an escrow agent appointed by the Administrator until the Award
Share becomes vested and will be paid to you within fifteen days after the date
on which the related Award Share becomes vested. As soon as practicable after
vesting of an Award Share, the Company will continue to retain the Award Share
in uncertificated book entry form but remove the restrictions on transfer on its
books with respect to that Award Share. Alternatively, upon your request, the
Company will deliver a share certificate to you or deliver a share
electronically or in certificate form to your designated broker on your behalf,
for the vested Award Share.

 

(b)       You are not required to make any monetary payment (other than
applicable tax withholding, if any) as a condition to receiving the Award
Shares, the consideration for which shall be past services actually rendered or,
if none, future services to be rendered to the Company or for its benefit.
Notwithstanding the foregoing, if required by applicable state corporate law,
you shall furnish consideration in the form of cash or past services rendered to
the Company or for its benefit having a value not less than the par value of the
Award Shares.

 

6.       Tax Election and Tax Withholding.

 

(a)       You hereby agree to make adequate provision for foreign, federal,
state and local taxes and social insurance contributions required by law to be
withheld, if any, which arise in connection with the grant or vesting of the
Award Shares. The Company shall have the right to deduct from any compensation
or any other payment of any kind due you (including withholding the issuance or
delivery of shares of common stock or redeeming Award Shares) the amount of any
federal, state, local or foreign taxes and social insurance contributions
required by law to be withheld as a result of the grant or vesting of the Award
Shares in whole or in part.

 



- 2 - 

 

 

(b)       The Company may, in its sole discretion, permit you to satisfy, in
whole or in part, any withholding tax obligation which may arise in connection
with the Award Shares either by electing to have the Company withhold from the
shares to be released upon vesting that number of shares, or by electing to
deliver to the Company already-owned shares, or pursuant to a broker-assisted
program implemented by the Company.

 

(c)       You hereby acknowledge that you have been advised by the Company to
seek independent tax advice from your own advisors regarding the availability
and advisability of making an election under Section 83(b) of the Internal
Revenue Code of 1986, as amended, and that any such election, if made, must be
made within 30 days of the Grant Date. You expressly acknowledge that you are
solely responsible for filing any such Section 83(b) election with the
appropriate governmental authorities, irrespective of the fact that such
election is also delivered to the Company. You may not rely on the Company or
any of its officers, directors or employees for tax or legal advice regarding
this award. You acknowledge that you have sought tax and legal advice from your
own advisors regarding this award or have voluntarily and knowingly foregone
such consultation.

 

7.       Binding Nature of Agreement. The terms and conditions of this Agreement
shall apply with equal force to any additional and/or substitute securities
received by you in exchange for, or by virtue of your ownership of, the Award
Shares, to the same extent as the Award Shares with respect to which such
additional and/or substitute securities are distributed, whether as a result of
any spin-off, stock split-up, stock dividend, stock distribution, other
reclassification of the common stock of the Company, or similar event, except as
otherwise determined by the Administrator. If the Award Shares are converted
into or exchanged for, or stockholders of the Company receive by reason of any
distribution in total or partial liquidation or pursuant to any merger of the
Company or acquisition of its assets, securities of another entity, or other
property (including cash), then the rights of the Company under this Agreement
shall inure to the benefit of the Company’s successor, and this Agreement shall
apply to the securities or other property (including cash) received upon such
conversion, exchange or distribution in the same manner and to the same extent
as the Award Shares.

 

8.       Non-Guarantee of Employment or Service Relationship. Nothing in the
Plan or this Agreement shall alter your at-will or other employment status or
other service relationship with the Company, nor be construed as a contract of
employment or service relationship between the Company and you, or as a
contractual right of you to continue in the employ of, or in a service
relationship with, the Company for any period of time, or as a limitation of the
right of the Company to discharge you at any time with or without Cause or
notice and whether or not such discharge results in the forfeiture of any Award
Shares or any other adverse effect on your interests under the Plan.

 

9.       Rights as Stockholder. Except as otherwise provided in this Agreement
with respect to the nonvested and forfeitable Award Shares, and the payment of
dividends thereon, you will possess all incidents of ownership of the Award
Shares, including the right to vote the Award Shares and receive dividends
and/or other distributions declared on the Award Shares.

 

10.       The Company’s Rights. The existence of the Award Shares shall not
affect in any way the right or power of the Company or its stockholders to make
or authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Company’s capital structure or its business, or any merger or
consolidation of the Company, or any issue of bonds, debentures, preferred or
other stocks with preference ahead of or convertible into, or otherwise
affecting the common stock or the rights thereof, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of the
Company's assets or business, or any other corporate act or proceeding, whether
of a similar character or otherwise.

 



- 3 - 

 

 

11.       Notices. All notices and other communications made or given pursuant
to this Agreement shall be in writing and shall be sufficiently made or given if
hand delivered or mailed by certified mail, addressed to you at the address
contained in the records of the Company, or addressed to the Administrator, care
of the Company for the attention of its Corporate Secretary at its principal
executive office or, if the receiving party consents in advance, transmitted and
received via telecopy or via such other electronic transmission mechanism as may
be available to the parties.

 

12.       Entire Agreement. This Agreement contains the entire agreement between
the parties with respect to the Award Shares granted hereunder. Any oral or
written agreements, representations, warranties, written inducements, or other
communications made prior to the execution of this Agreement with respect to the
Award Shares granted hereunder shall be void and ineffective for all purposes.

 

13.       Amendment. This Agreement may be amended from time to time by the
Administrator in its discretion; provided, however, that this Agreement may not
be modified in a manner that would have a materially adverse effect on your
rights with respect to the Award Shares as determined in the discretion of the
Administrator, except as provided in the Plan or in a written document signed by
each of the parties hereto.

 

14.       Conformity with Plan. This Agreement is intended to conform in all
respects with, and is subject to all applicable provisions of, the Plan.
Inconsistencies between this Agreement and the Plan shall be resolved in
accordance with the terms of the Plan. In the event of any ambiguity in this
Agreement or any matters as to which this Agreement is silent, the Plan shall
govern. A copy of the Plan is available upon request to the Administrator.

 

15.       Governing Law. The validity, construction and effect of this
Agreement, and of any determinations or decisions made by the Administrator
relating to this Agreement, and the rights of any and all persons having or
claiming to have any interest under this Agreement, shall be determined
exclusively in accordance with the laws of the State of Delaware, without regard
to its provisions concerning the applicability of laws of other jurisdictions.

 

16.       Resolution of Disputes. Any dispute or disagreement which shall arise
under, or as a result of, or pursuant to or relating to, this Agreement shall be
determined by the Administrator in good faith in its absolute and uncontrolled
discretion, and any such determination or any other determination by the
Administrator under or pursuant to this Agreement and any interpretation by the
Administrator of the terms of this Agreement, will be final, binding and
conclusive on all persons affected thereby. You agree that before you may bring
any legal action arising under, as a result of, pursuant to or relating to, this
Agreement you will first exhaust your administrative remedies before the
Administrator. You further agree that in the event that the Administrator does
not resolve any dispute or disagreement arising under, as a result of, pursuant
to or relating to, this Agreement to your satisfaction, no legal action may be
commenced or maintained relating to this Agreement more than twenty-four (24)
months after the Administrator’s decision.

 

17.       Headings. The headings in this Agreement are for reference purposes
only and shall not affect the meaning or interpretation of this Agreement.

 

18.       Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

19.       Electronic Delivery of Documents. By your signing this Agreement, you
(i) consent to the electronic delivery of this Agreement, all information with
respect to the Plan and the Award Shares and any reports of the Company provided
generally to the Company’s stockholders; (ii) acknowledge that you may receive
from the Company a paper copy of any documents delivered electronically at no
cost to you by contacting the Company by telephone or in writing; (iii) further
acknowledge that you may revoke your consent to the electronic delivery of
documents at any time by notifying the Company of such revoked consent by
telephone, postal service or electronic mail; and (iv) further acknowledge that
you understand that you are not required to consent to electronic delivery of
documents.

 



- 4 - 

 

 

20.       No Future Entitlement. By your signing this Agreement, you acknowledge
and agree that: (i) the grant of these Award Shares is a one-time benefit which
does not create any contractual or other right to receive future grants of
stock, or compensation in lieu of stock grants, even if stock grants have been
granted repeatedly in the past; (ii) all determinations with respect to any such
future grants, including, but not limited to, the times when stock grants shall
be granted, the maximum number of shares subject to each stock grant, and the
times or conditions under which restrictions on such stock grants shall lapse,
will be at the sole discretion of the Administrator; (iii) the value of this
stock grant is an extraordinary item of compensation which is outside the scope
of your employment contract, if any; (iv) the value of this stock grant is not
part of normal or expected compensation or salary for any purpose, including,
but not limited to, calculating any termination, severance, resignation,
redundancy, end of service payments or similar payments, or bonuses,
long-service awards, pension or retirement benefits; (v) the vesting of these
Award Shares ceases upon termination of employment with the Company or transfer
of employment from the Company, or other cessation of eligibility for any
reason, except as may otherwise be explicitly provided in this Agreement; (vi)
the Company does not guarantee any future value of these Award Shares; and (vii)
no claim or entitlement to compensation or damages arises if these Award Shares
do not increase in value and you irrevocably release the Company from any such
claim that does arise.

 

21.       Personal Data. For purposes of the implementation, administration and
management of the stock grant or the effectuation of any acquisition, equity or
debt financing, joint venture, merger, reorganization, consolidation,
recapitalization, business combination, liquidation, dissolution, share
exchange, sale of stock, sale of material assets or other similar corporate
transaction involving the Company (a “Corporate Transaction”), you consent, by
execution of this Agreement, to the collection, receipt, use, retention and
transfer, in electronic or other form, of your personal data by and among the
Company and its third party vendors or any potential party to a potential
Corporate Transaction. You understand that personal data (including but not
limited to, name, home address, telephone number, employee number, employment
status, social security number, tax identification number, date of birth,
nationality, job and payroll location, data for tax withholding purposes and
shares awarded, cancelled, vested and unvested) may be transferred to third
parties assisting in the implementation, administration and management of the
stock grant or the effectuation of a Corporate Transaction and you expressly
authorize such transfer as well as the retention, use, and the subsequent
transfer of the data by the recipient(s). You understand that these recipients
may be located in your country or elsewhere, and that the recipient’s country
may have different data privacy laws and protections than your country. You
understand that data will be held only as long as is necessary to implement,
administer and manage the stock grant or effect a Corporate Transaction. You
understand that you may, at any time, request a list with the names and
addresses of any potential recipients of the personal data, view data, request
additional information about the storage and processing of data, require any
necessary amendments to data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing the Company’s Secretary. You
understand, however, that refusing or withdrawing your consent may affect your
ability to accept a stock grant.

 

22.       Consideration for Award Shares. To ensure compliance with applicable
state corporate law, the Company may require you to furnish consideration in the
form of cash or cash equivalents equal to the par value of the Award Shares and
you hereby authorize the Company to withhold such amount from remuneration
otherwise due you from the Company.

 



- 5 - 

 

 

GLOSSARY

  

(a)           “Administrator” means the Board of Directors of Whole Earth
Brands, Inc. or such committee or committees appointed by the Board to
administer the Plan.

 

(b)           “Cause” has the meaning set forth in the Plan.

 

(c)           “Company” means Whole Earth Brands, Inc. and its subsidiaries,
except where the context otherwise requires. For purposes of determining whether
a Change in Control (as defined in the Plan) has occurred, Company shall mean
only Whole Earth Brands, Inc.



 



(d)           “Total and Permanent Disability” has the meaning set forth in the
Plan

 

(e)            “You”; “Your” means the recipient of the Award Shares as
reflected in the first paragraph of this Agreement. Whenever the word “you” or
“your” is used in any provision of this Agreement under circumstances where the
provision should logically be construed, as determined by the Administrator, to
apply to the estate, personal representative, or beneficiary to whom the Award
Shares may be transferred by will or by the laws of descent and distribution,
the words “you” and “your” shall be deemed to include such person.

 

[SIGNATURE PAGE FOLLOWS]

 



- 6 - 

 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer.

 

  WHOLE EARTH BRANDS, INC.

 

      By:         Date:  

  

The undersigned hereby acknowledges that he/she has carefully read this
Agreement and agrees to be bound by all of the provisions set forth herein. The
undersigned also consents to electronic delivery of all notices or other
information with respect to the Award Shares or the Company.

 

GRANTEE

 

     

 

  Date:  

 

 



- 7 - 

 

 

{This Stock Power should be signed in blank and deposited with the Company if
share certificates are issued and/or delivered to the Grantee for Award Shares
that are nonvested and forfeitable.}

 

 

STOCK POWER

 

 

FOR VALUE RECEIVED, the undersigned, ________________, hereby sells, assigns and
transfers unto Whole Earth Brands, Inc., a Delaware corporation (the “Company”),
or its successor, ______________ shares of common stock, par value $0.0001 per
share, of the Company standing in my name on the books of the Company,
represented by Certificate No. ____________, or an appropriate book entry
notation, and hereby irrevocably constitutes and appoints
______________________________________________________ as my attorney-in-fact to
transfer the said stock on the books of the Company with full power of
substitution in the premises.

 

 

 

     

 



  Dated:    

 



 

 

 

IMPORTANT FEDERAL TAX INFORMATION

 

INSTRUCTIONS REGARDING SECTION 83(b) ELECTIONS

 

1.The 83(b) Election is irrevocable. The 83(b) Election is a voluntary election
that is available to you. It is your decision whether to file an 83(b) Election.

 

2.If you choose to make an 83(b) Election, the 83(b) Election Form must be filed
with the Internal Revenue Service within 30 days of the Grant Date; no
exceptions to this deadline are made. You should send the election to the
internal revenue service center located at the address to which you send your
federal income tax return (IRS form 1040) based on your place of residence. The
election should be sent via certified mail with return receipt requested or a
delivery service that provides proof of delivery.

 

3.You must deliver a copy of the 83(b) Election Form to the Corporate Secretary
or other designated officer of the Company as soon as practicable after you
receive proof that the original was received by the Internal Revenue Service.
Irrespective of the fact that a copy of your 83(b) Election Form is to be
delivered to the Company, you remain solely responsible for properly filing the
original with the Internal Revenue Service.

 

4.Applicable state law may require you to attach a copy of the 83(b) Election
Form to any state income tax returns that you file for that taxable year.

 

5.If you make an 83(b) Election and later forfeit the Award Shares, you will not
be entitled to a refund of the taxes paid with respect to the gross income you
recognized under the 83(b) Election.

 

6.You must consult your personal tax advisor before making an 83(b) Election.
You may not rely on this information, the Company, or any of the Company’s
officers, directors, or employees for tax or legal advice regarding the Award
Shares or the 83(b) Election. The election form attached to these instructions
is intended as a sample only. It must be tailored to your circumstances and may
not be relied upon without consultation with a personal tax advisor.

 



 

 

 

SECTION 83(B) ELECTION

Dated: _________

 

Department of the Treasury

Internal Revenue Service

[CITY, STATE ZIP]1

 

Re:Election Under Section 83(b)

 

Ladies and Gentlemen:

 

The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, to include in gross income as
compensation for services the excess (if any) of the fair market value of the
shares described below over the amount paid for those shares. The following
information is supplied in accordance with Treasury Regulation § 1.83-2:

 

1.The name, social security number, address of the undersigned, and the taxable
year for which this election is being made are:

 

        Name: {. . .}   Social Security Number: [###-##-####]   Address:     

{. . .}

{. . .}, {. . .}

  Taxable year: Calendar year 20___      

 

2.The property that is the subject of this election: __________ shares of common
stock (the “Shares”) of Whole Earth Brands, Inc., a Delaware corporation (the
“Company”).

 

3.The date on which the Shares were transferred to the undersigned:
______________, 20___.



 

4.The Shares are subject to the following restrictions: The Shares are subject
to forfeiture or repurchase at less than their fair market value if the
undersigned does not continue to provide services for the Company for a
designated period of time. The risk of forfeiture or repurchase lapses over a
specified vesting period.

 

5.The fair market value of the Shares at the time of the transfer to the
undersigned (determined without regard to any restriction other than a nonlapse
restriction as defined in Treasury Regulation § 1.83-3(h)): $[___] per Share x
[_____] Shares = $[_____].

 

6.The amount paid for the Shares transferred: $0

 

7.The amount to include in gross income is: $[_____].2

 



 

 

1Per Treasury Regulation § 1.83-2(c), the Section 83(b) election must be filed
with the IRS office where the person otherwise files his or her tax return.
Click here (for taxpayers that are individuals) to find the correct address.

 

2 This should equal the amount in Item 5 minus the amount in Item 6.

 



 

 

 

The undersigned taxpayer will file this election with the Internal Revenue
Service office with which taxpayer files his or her annual income tax return not
later than 30 days after the date of transfer of the Shares. A copy of the
election also will be furnished to the person for whom the services were
performed and the transferee of the Shares, if any. The undersigned is the
person performing the services in connection with which the Shares were
transferred.

 

  Very truly yours,       Name:

 



 

 

 

Letter for filing §83(b) Election Form

 

[Date]

  

CERTIFIED MAIL

RETURN RECEIPT REQUESTED

 

***Please insert the IRS Service Center where you file your federal income tax
return below.***

Internal Revenue Service Center

 

           

 

  Re: 83(b) Election of [Name]         Social Security Number:    

 

Dear Sir/Madam:

 

Enclosed is an election under §83(b) of the Internal Revenue Code of 1986, as
amended, with respect to certain shares of stock of Whole Earth Brands, Inc.
that were transferred to me on ___________________, 20__.

 

Please file this election.

 

  Sincerely,       [Name]

 

cc: Corporate Secretary of Whole Earth Brands, Inc.

 



 

